Citation Nr: 1028932	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 
1968.

This appeal comes to the Board of Veterans' Appeals from a 
February 2004 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO concluded that new and 
material evidence had not been submitted to reopen the claim for 
service connection for PTSD.  He filed a timely appeal to the 
Board of Veterans' Appeals (Board).

The issue of entitlement to service connection for PTSD on the 
merits is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The November 1998 rating decision that denied service 
connection for PTSD was not appealed and is final.  

2.  Some of the evidence added to the record since the November 
1998 decision bears directly and substantially upon a specific 
matter under consideration, and when considered with the other 
evidence of record, is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for PTSD. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In light of the favorable determination with respect to whether 
new and material evidence has been submitted, and the need to 
remand for additional information with regard to the merits of 
the case, no further discussion of VCAA compliance is needed.

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).  The provisions of 38 
C.F.R. § 3.156 which define new and material evidence were 
changed in 2001, but only as to claims filed on or after August 
29, 2001.  66 Fed. Reg. 45630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a)).  Here, the Veteran's claim to 
reopen was received in April 2001. Thus, his claim was filed 
prior to the revision in the regulation.  

For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the Veteran's claim for service connection for 
PTSD was previously denied in a November 1998 rating action.  
Therefore, the Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for PTSD in November 1998 because sufficient 
information to confirm his stressor had not been submitted and 
because the Veteran had been diagnosed with PTSD as a result of a 
post-service stabbing incident.  It was also noted that the 
Veteran did not report for a VA examination that was scheduled 
for his PTSD claim.  The Veteran was notified of this decision in 
December 1998 and was provided appeal rights; however, he did not 
appeal that decision and it became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  

The evidence of record at the time of the November 1998 
determination consisted of the service treatment records, the 
service personnel records, the reports of VA examinations, a 
letter from the Chief of the Medical Administration Service at a 
VA Medical Center, private treatment records, and statements from 
the Veteran.  The service treatment records are negative for 
complaints, findings, or treatment with regards to PTSD.  Private 
treatment records from 1991 show that the Veteran, a security 
guard, was treated at that time for stab wounds to the neck, 
flank, hand, and ear.  A May 1997 VA examination report reveals a 
diagnosis of PTSD, which the examining psychologist related to an 
incident in which the Veteran was attacked by a patient while 
working as a security guard.  A March 1998 letter from the Chief 
of the Medical Administration Service at a VA Medical Center 
indicated that medical records reflect that the Veteran was 
attending the New York VA Medical Center PTSD Clinic.  His 
diagnosis was PTSD and he took psychoactive medication for it.  
The writer said that the Veteran's PTSD derives from witnessing 
very serious accidents while in service and seeing multiple 
casualties.  

In an August 1998 statement, the Veteran reported his claimed in-
service stressors.  He said that during basic training at Fort 
Dix, New Jersey, during a night infiltration training course, the 
barrel of a 50 caliber machine gun dropped during firing and 
injured some men.  He also said that in November 1966, while 
performing training maneuvers in Germany, they ran into a severe 
snow storm.  He related that while driving his vehicle up a hill, 
one of the vehicles in front of his vehicle turned in the wrong 
direction and went over a cliff, killing all 13 personnel aboard.  

The evidence received since the November 1998 decision consists 
of VA treatment records and statements from the Veteran.  In 
statements in support of his claim, the Veteran provided the 
dates, within a two month timeframe, of the claimed in-service 50 
caliber machine gun incident.  He said that he was in basic 
training and the incident occurred at Fort Dix between February 
1965 and March 1965.  An April 2001 letter from the Chief of 
Health Administration Service noted that an attending physician 
linked the Veteran's PTSD to the military stressors the Veteran 
has reported.

Upon review of the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that the evidence submitted 
subsequent to the November 1998 rating decision bears directly 
and substantially upon a specific matter under consideration, 
that is, the occurrence on an in-service stressor.  Further, the 
additional evidence is so significant that it must be considered 
in order to fairly decide the merits of the Veteran's claim for 
service connection for PTSD.  Thus, the Board finds that the 
evidence is sufficiently new and material to reopen the claim.


ORDER

New and material evidence having been submitted, the claim for 
service connection for PTSD is reopened, and to this extent only 
the appeal is granted.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
on the merits.

The Veteran has reported that between February and March 1965, 
during basic training at Fort Dix, New Jersey, while crawling 
under barb wire on a night infiltration training course, the 
barrel of a 50 caliber machine gun dropped during firing because 
the supporting tripod broke.  He related that another Company, he 
believes it was Company E, was engaging the course at the same 
time and that when the machine gun barrel dropped, live rounds 
injured the men of E company and killed approximately two men.  
The Veteran said that he witnessed two bodies lift off of and 
return to the ground with force.   

The service personnel records indicate that the Veteran was 
assigned to Company T, 2nd Training Regiment, Fort Dix, New 
Jersey.  The RO submitted a request for information in December 
2005, for a search to be conducted of the morning reports of 
Company T, 2nd Training Regiment, Fort Dix, New Jersey from 
February to March 1965.  The request sought remarks about two 
people being killed in a training accident.  The response was 
that the morning reports were searched, but no remarks were 
located.  The Board notes that the RO has not requested a search 
of the morning reports for Company E, the company of the men who 
the Veteran alleges were injured and killed in the incident.  On 
remand, such development should be completed.   

If, and only if, a stressor is verified, then a VA examination 
should be conducted to determine whether the Veteran suffers from 
PTSD as a result of a verified stressor.  The Board notes that a 
May 1997 VA examination report reveals a diagnosis of PTSD, which 
the examiner related to an incident in which the Veteran was 
attacked by a patient while working as a security guard.  There 
was no mention of any in-service stressor at that time.    

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records 
from the VA New York Harbor Healthcare System 
dating since May 2006.

2.  Attempt to verify the Veteran's claimed 
stressor involving the 50 caliber machine gun 
through official sources.  Specifically, the 
morning reports of Company E, 2nd Training 
Regiment, Fort Dix, New Jersey, from February 
to March 1965 should be searched for remarks 
regarding such incident.

3.  Thereafter, if, and only if, an alleged 
stressor has been verified, the Veteran 
should be scheduled for a VA psychiatric 
examination to determine whether he has PTSD 
due to the verified in-service stressor(s).  
The Veteran's claims file must be made 
available to and be reviewed by the examiner.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether the 
Veteran suffers from PTSD as a result of the 
verified in-service stressor, or whether he 
suffers from PTSD as a result of the post-
service incident in which he was attacked 
while working as a security guard.  All tests 
deemed necessary, including psychological 
testing, should be performed and all findings 
should be reported in detail.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


